DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on January 29, 2021 were received and fully considered. Claims 1 and 22 were amended. Please see corresponding rejection headings and response to arguments section below for more detail.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on January 29, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Boock et al. (US PG Pub. No. 2014/0094671 A1) (hereinafter “Boock”), Gough et al. (U.S. PG Pub. No. 2008/0034972 A1) (hereinafter “Gough”), Parker et al. (US Patent No. 5124430) (hereinafter “Parker”), and ASTM International (Designation D03418-12 Standard Test Method for Transition Temperatures and Enthalpies of Fusion and Crystallization of Polymers by Differential Scanning Calorimetry, Sept. 2012; Designation D1708-13 Standard Test Method for Tensile Properties of Plastics by Use of Microtensile Specimens, Sept. 2013) (hereinafter “ASTM International”).

Boock was indirectly cited in applicant’s IDS submitted on August 28, 2020. 
Gough and ASTM International were applied in the previous office action.
With respect to claim 1, Boock teaches a device for monitoring an analyte concentration (abstract), the device comprising: a transcutaneous sensor configured to generate a signal associated with a concentration of an analyte (par.0073 “short term sensor (e.g. one that is transcutaneous or intravascular)”); an enzyme layer (par.0095 “membrane 408 can include an enzyme layer”); and a membrane located over both the transcutaneous sensor and the enzyme layer (bioprotective domain 46 is located over both the electrode 38 and enzyme domain 42 as depicted in Fig. 2A; see also par.0104), the membrane comprises a diffusion-resistance layer comprising a base polymer (par.0020 “sensing membrane comprises a diffusion resistance domain”), the base polymer comprising less than 1 wt% silicone (par.0107 “sensing membranes may be formed from materials such as silicone, polytetrafluoroethylene, polyethylene-co-
However, Boock does not explicitly teach having a lowest glass transition temperature measured using ASTM D3418, and the base polymer has an ultimate tensile strength as measured by ASTM D1708 that is greater than 6000 psi.
Gough teaches a base polymer having a lowest glass transition temperature of greater than -50 °C (par.0054-0057).
Parker teaches a polymer that has an ultimate tensile strength as measured by ASTM D1708 that is greater than 6000 psi (col.5, lines 9-15).
	Therefore, it would have been prima facie obvious to one of ordinary skill (“PHOSITA”) in the art when the invention was filed to modify Boock to employ Gough’s different polymer architectures in order to yield various glass transition temperatures as this would be a simple substitution, i.e. swapping out one known base polymer material with another. Also, PHOSITA would have had predictable success utilizing a widely known ASTM D3418 to measure a polymer’s glass transition temperature in order to In re Aller, 105 USPQ 233. Additionally, PHOSITA would have had predictable success modifying Boock to utilize base polymer with tensile strength greater than 6000 PSI as measured by ASTM D1708 as with would be a simple substitution that would yield improved mechanical properties, as evidence by Parker (see col.1, lines 8-27). Boock also provides added motivation pertaining to having base polymers with high tensile strength (see par.0136). Examiner also cites other references at the end of this office action that further demonstrate utilizing high tensile strength polymers of greater than 6000 psi as measured by ASTM D1708. Also, it would have been obvious to PHOSITA when the invention was filed such that ASTM D1708 is used for measuring ultimate tensile strength because ASTM D1708 is the international standard used for measuring transition temperatures of polymers (see ATSM International: "Designation D1708-13 “Standard Test Method for Tensile Properties of Plastics by Use of Microtensile Specimens" to ASTM International, page 1 col 1 para 1.2, his test method covers the determination of the comparative tensile strength and elongation properties of plastics in the form of standard microtensile test specimens when tested under defined conditions of pretreatment, temperature, humidity, and testing machine speed").
With respect to claims 2-6, Gough teaches glass transition temperatures (par.0055). Additionally, it would have been prima facie obvious to PHOSITA to have In re Aller, 105 USPQ 233.
	With respect to claim 7, Park teaches the recited tensile strength range of the base polymer greater than 8250 psi (col.5, lines 9-15). PHOSITA would have had predictable success modifying Boock to utilize base polymer with tensile strength greater than 8250 PSI as with would be a simple substitution that would yield improved mechanical properties, as evidence by Parker (see col.1, lines 8-27). Boock also provides added motivation pertaining to having base polymers with high tensile strength (see par.0136). Examiner also cites other references at the end of this office action that further demonstrate utilizing high tensile strength polymers as measured by ASTM D1708. Examiner also notes that the recited range of tensile strength would be further obvious since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	With respect to claim 8, Boock teaches the base polymer is a segmented block polymer (par.0107 “block copolymers”).
	With respect to claim 9, Boock teaches the base polymer comprises polyurethane and/or polyuria segments and one or more polycarbonate or polyester segments (par.0107). 
	With respect to claim 10, Boock teaches the base polymer is a polyurethane copolymer chosen from a polycarbonate-urethane, polyether-urethane, and polyester-urethane (par.0107). 

	With respect to claim 12, Boock teachs that the base polymer is substantially free of silicone (par.0107 “sensing membranes may be formed from materials such as silicone, polytetrafluoroethylene, polyethylene-co-tetrafluoroethylene, polyolefin, polyester...”; Note: though silicone is one potential type of material that can form the sensing membrane, Examiner argues that other types of materials can be used as well, of which in that instance the base polymer is substantially free of silicone when applying broadest reasonable interpretation).
	With respect to claim 13, Boock teaches the diffusion-resistance layer further comprises a hydrophilic polymer (abstract).
	With respect to claim 14, Boock teaches the hydrophilic polymer is selected from polyvinyl alcohol, polyethylene glycol, polyacrylamide, polyacetate, polyethylene oxide, polyethyleneamine, polyvinylpyrrolidone, polyoxzazloine, and mixtures thereof (par.0107).
	With respect to claim 15, Boock teaches the hydrophilic polymer is blended with the base polymer (par.0107).
	With respect to claim 16, Boock teaches the hydrophilic polymer is covalently bonded to the base polymer (par.0107).
	With respect to claim 17, Boock teaches the base polymer or hydrophilic polymer comprise a crosslinker or several crosslinkers, where in the crosslinker comprise a 
	With respect to claim 18, Boock teaches the diffusion-resistance layer comprises a blend of a polycarbonate-urethane base polymer and polyvinylpyrrolidone (par.0107).
	With respect to claim 19, Boock teaches the diffusion-resistance layer is from 0.01 pm to about 250 pm thick (par.0099, 0155).
	With respect to claim 20, although Boock does not explicitly teach the recited sensor drift range (Boock does teach drift as a result of various factors, see par.0125+), this would have been prima facie obvious to POSITA to have the recited sensor drift range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	With respect to claim 21, Boock teaches the sensor comprises an electrode (Fig. 2A)
	With respect to claim 22, Boock teaches the device is configured to continuous measurement of an analyte concentration (see title).
	With respect to claim 23, Boock teaches the analyte is glucose (abstract).
	With respect to claim 25, Gough teaches the base polymer has a plurality of glass transition temperatures (par.0055, 0066), of which it would have been prima facie obvious to POSITA when the invention was filed to utilize ASTM D3418 as such a method has been set forth in the art in order to determine glass transition of various polymers.

Response to Arguments
Applicant’s arguments with respect to the 35 USC 112B rejections raised in the previous office action were persuasive in view of amendment. These rejections are withdrawn.
Applicant’s arguments with respect to the prior art rejections raised in the previous office action have been considered but are moot because the new ground of rejection applies a new combination of references with updates obviousness rationale, which was necessitated by the recent amendment. Please see prior art section above for more detail, citations, and updated rationale.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 5030252, see col.5, lines 24+
US Patent No. 5250066, see col.4, lines 34+
US Patent No. 4939007, see col.4, lines 29+, col.5, line 1-6

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PUYA AGAHI/Primary Examiner, Art Unit 3791